Case: 16-12383    Date Filed: 01/27/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-12383
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:07-cr-00067-CG-M-1


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                      versus

DARRELL LYNN HENDERSON

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                               (January 27, 2017)

Before MARCUS, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Arthur T. Powell, appointed counsel for Darrell Henderson in this revocation

of supervised release appeal, has moved to withdraw from further representation of
              Case: 16-12383     Date Filed: 01/27/2017   Page: 2 of 2


the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Henderson’s revocation of supervised

release and sentence are AFFIRMED.




                                         2